                                                                                                                                                                                                                                                                                                                                                                        Case 5:16-cv-00184-HE Document 197-3 Filed 05/28/19 Page 1 of 4


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      




                                                    !                                               "                                                   #                               $                                                                                          %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         &                                                           '                                           (                                                                                  )                                                                                                                *                                                          +                                                                                                                   




                                                                                            %                                               $
            ,                                       -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .                                                                                                                                                                             /                                                                                                                                                             .                                                                                                                          +                                                                                              0                               1                                               2                   3                   0               4                           5           &       3       4               &       3           3                                  .




                                            %                       %                                                                                                                                                              7                                                                                                                       $                                                   8                                   %                   9
        6                                                                                                           -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :                                                       +                                                                             ;                                                                           0                                           1                               <                                           2                                                                                                                                                                                         =               >               /               *




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    3                                       3                               ?                                   =                           >                                       




    @                                                   A                           B                                                               C                                                           D                                                                       A                                   E                                                           F                                                       G           H                                           I                                           J                                   H                                                                               C                                               I                                                                   K                                                           L                                                                                   G                   H                                                                       M                                                                   N                                                   C                                                   I                                                           K                                                   O                                           J




                                                                        I                                                           Q                                           R                                                                           A                                                                               S                                               A                               T                       I                                           K                                                                   U                               H                                                   K                                                           K                                                   T                                   K                                                           V                                                               J
        P




    W                                                       O                                                               G                   I                                                                           C                                           R                                                                                   X                                                                       I                                                               Y                                                       T                       B                       Z                                                                               [                                           R                                                                               G                       T                       \                                                           H                                                                                                           ]                                                   H                                                       F                                               I                                                               A                               B                                   X                                                                   H                               K                   B




    ^                                   F                                                                   A                                       T                                           K                                                       V                                                               G                       I                                               O                                           H                                                                           ]                                                   T               _                                               T               J                                       T                       R                                                                           K




    `                                               a                                                               a                                                       b                                                                                                   c                                                                                       M                                               [                                           A                   R                                                       J                                           F                                           H                                               \                                           B




    W                                                       O                                                               G                   I                                                                           C                                           R                                                                                   X                                                                       I                                                               Y                                                       T                       B                       Z                                           E                                                   W                                                                                   O                                                                               d                                                                           e                                                                           a                                                   a                                               a




    `                           f                                                               g                                                                           h                                           e                                                                           a                                                   b                                               h                                   `                                       i                                               j                                                           a                                                                   k                                                                               R                                                           l                                               l                               T                                   \                                                               H




    `                           f                                                               g                                                                           h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       k                                                                               \                                               H                                                                           G                                       G




m                       n                                                   o                                                                                   p                                                                                                           q                                                                       r                                               s                                                   t                                   u                                                                   v                                       w                   w                       x                                           y                                                                   z                                                           {                                                       |                                                                                                               }




~                                                                                                                                                                                         
                                                                                                                                                                                                                                                    q                                                                                                                                                                                                                                                                                                                                  {                                                   z                               x                                                               }                                                                                           {                                                                                                                                                                                                                                                                                                                                       x                                                                                                                                                                                                                                                                                                                                                                  }




                                   o                                                                                   q                                                                                                                      v                                                       |                                                           |                                                                  |                                                                                                                             x                                               r                                                                                                      {                                                           |                                                                                               




~                                                                                                                                                                                                                                                                                                                                                          
                                                                                                                                                                                                                                                                                                                                                                                                            q                                                                                                                                                                                                                                                           s                                                                                                                                                                                                                                  {                                                                                                                             s                                           |




                                                                        I                                                           Q                                           R                                                                           A                                   E
        P




    @                                           B                               B                                               I                                                                       \                                                       C                                                               H                                                   L                                                                           Z                                   R                                                   D                                                                                                                                               T                                   G                               G                                       l                                               T                                   K                                                               L                                                                                           I                                                           ¡                                                           D                                                       I                                                                   A                   B                                       H                                       A               G               Z                                   ¢                       £       [                           K           R                   B           T   l           T       \           I       B   T   R       K           l   R       A       ¤           ¥       ¦       §   ¨       ©       ª       §       «   «       ¬       ­       ®       ¯       °       °       ±           I           K   L           I       K       K       D       I           G   K           R       B   T   l       T       \           I       B           T   R               K   J




    l           R                                                                   A                                                                       ²                                                                       ³                                                                           ´                                                           µ                                               ¦                                   ¶                                                   ·                                                           ¸                                               ¦                               ¶                               ³                                                               ®                                                                                                               ¯                                                               ¹                                                                       º                                                           ¯                                                           ­                                                       ®                                                               »                                                                               ¼                                                       ­                       ®                               §           µ                           «                       ½                   ³               «       ¶           ¾               ¿           «       ­           À               ¯       Á   Â           Ã       M       £   l       Z       R           D       C       I       _           H       I       K       Z       ¡       D       H       J   B       T   R           K   J       F       G       H       I       J   H           l   H       H           G           l       A           H       H               B   R




    \               R                                                                                   K                                                           B                                               I                                               \                                                               B                                                               X                                                                       Z                                               J                                   H                                                   G               l                                               R                                                                   A                                                                   Y                                                               I                                                                               F                                                       B                                       I                                       T                               K                                                                           @                                                                               G           G           H                                                           K                               M




    .64;#0$1:9'..
    1((+%'1(241('55+10#.56#0&#4&5
    405-316-5186
    4;#0$1:9'.."1-%)18

    “What we do in life, echoes in eternity”




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ä                   Å                   Æ                   Ç           È   È   È
Case 5:16-cv-00184-HE Document 197-3 Filed 05/28/19 Page 2 of 4
Case 5:16-cv-00184-HE Document 197-3 Filed 05/28/19 Page 3 of 4




                                                            Ä   Å   Æ   Ç   È   È   É
Case 5:16-cv-00184-HE Document 197-3 Filed 05/28/19 Page 4 of 4




                                                            Ä   Å   Æ   Ç   È   È   Ê
